Citation Nr: 1018284	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  03-21 631A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for terato-carcinoma 
of the right testicle with metastasis to the right femoral 
lymph nodes.

2.  Entitlement to service connection for lymphedema of the 
right leg.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1956 to May 1958.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from January 2002 and December 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana.  These rating 
decisions, in pertinent part, declined to reopen the 
Veteran's claim for service connection for terato-carcinoma 
of the right testicle with metastasis to the right femoral 
lymph nodes and denied service connection for lymphedema of 
the right leg.

In May 2007, the Board remanded the claims to the RO for 
compliance with the Veterans Claims Assistance Act (VCAA).  
In April 2008, the Board again remanded the claims to the RO 
for compliance with VCAA notice as outlined in Kent v. 
Nicholson, 20 Vet. App. 1 (2006) and Wilson v. Mansfield, 506 
F.3d 1055, 1062 (Fed. Cir. 2007) as well as the provision of 
a VA opinion.  These matters were last before the Board in 
April 2009, at which time they were remanded for the 
provision of another VA opinion and readjudication.

A videoconference hearing was scheduled before a Veterans Law 
Judge in September 2006.  The Veteran failed, without any 
explanation, to appear for that scheduled hearing.  
Therefore, his request for a hearing is considered as having 
been withdrawn.  38 C.F.R. § 20.704 (2009).

In light of the Veteran's present contentions, the Board 
notes that the Veteran is presently in receipt of service 
connection for a right orchiectomy and special monthly 
compensation based on anatomical loss of a creative organ.  

The issue of entitlement to compensation under the provisions 
of 38 U.S.C.A. § 1151 for a right leg lymphedema has been 
raised by the record.  See medical opinions of August 2002 
(private), August 2003 (VA), and November 2008 (VA) (noting 
that lymphedema resulted after right radical groin dissection 
at VA medical center in Kansas City); and see VA medical 
opinion of July 2009 (lymphedema is result of surgical 
treatment).  As such, this issue has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over it, and it is REFERRED to the AOJ for 
appropriate action.  


FINDINGS OF FACT

1.  In August 1958, the RO denied the Veteran's claim of 
entitlement to service connection for service connection for 
terato-carcinoma of the right testicle with metastasis to the 
right femoral lymph nodes and he did not timely appeal this 
rating decision.

2.  The evidence associated with the claims file since August 
1958 does not relate to an unestablished fact necessary to 
substantiate the claim for service connection and does not 
raise a reasonable possibility of substantiating the claim.

3.  The Veteran is not shown to have lymphedema due to any 
event or incident of his service including aggravation of a 
pre-existing condition.  


CONCLUSIONS OF LAW

1.  The August 1958 rating decision which denied entitlement 
to service connection for terato-carcinoma of the right 
testicle with metastasis to the right femoral lymph nodes is 
final.  38 U.S.C. § 7105 (West 2009); 38 C.F.R. §§ 20.302, 
20.1103 (2009).

2.  Evidence received since the final August 1958 RO decision 
denying the Veteran's claim for service connection is not new 
and material and the Veteran's claim for that benefit remains 
closed.  38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.104(a), 3.156, 
3.159, 20.1103 (2009).

3.  Lymphedema was not incurred in, or aggravated by, active 
service, and may not be presumed to have been so incurred or 
aggravated, nor proximately due to service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
5103, 5103A, 5107 (West 2002 and Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), and 
implemented by 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  Under the VCAA, VA has a duty to notify the Veteran 
of any information and evidence needed to substantiate and 
complete her claims.  

This case was remanded on prior occasion: in May 2007, the 
Board remanded for the provision of corrective VCAA notice to 
comply with the Court of Appeals for Veterans' Claims (Court) 
decision in Kent v. Nicholson, 20 Vet. App. 1 (2006); in 
April 2008, the Board remanded for the provision of notice 
tailored to the specific nature (service connection, to 
include on an aggravational basis) of the Veteran's claim 
pursuant to Wilson v. Mansfield, 506 F. 3d 1055, 1062 (Fed. 
Cir. 2007) and for the provision of a VA opinion as to the 
etiology of lymphedema; and in April 2009, for the provision 
of another VA opinion as to whether lymphedema was aggravated 
by any pre-existing testicular cancer.  

In a May 2007 letter, the Appeals Management Center (AMC) 
provided corrective notice to the Veteran regarding what 
information and evidence was needed to reopen and to 
substantiate his claim for service connection for terato-
carcinoma of the right testicle with metastasis to the right 
femoral lymph nodes.  In May 2008 the AMC again provided 
notice as to the information and evidence needed to reopen 
and substantiate the claim; although the Veteran was not 
provided separate notice informing him of the elements of a 
claim for service connection on an aggravational basis, the 
Board observes that the 2008 letter did state that the first 
element of a claim for service connection was evidence that 
he "had an injury in military service or a disease that 
began in or was made worse during military service."  In 
November 2008, a VA examiner reviewed the claims file and 
provided a medical opinion as to the etiology of lymphedema.  
In July 2009, a VA examiner reviewed the claims file again 
and provided a medical opinion as to whether lymphedema 
resulted from aggravation of any pre-existing testicular 
cancer.  

The 2007, 2008, and 2009 letters informed the Veteran of how 
the RO assigns disability ratings and effective dates if a 
claim for service connection is granted, in compliance with 
the holding of Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The Board finds that the duty to notify has been met.  

The AMC allowed the Veteran opportunities to respond to the 
notice letters before readjudication in October 2007, 
December 2008, and December 2009 supplemental statements of 
the case (SSOC).  Further, the Board finds that all actions 
and development directed in the remands have been 
substantially completed.  Dyment v. West, 13 Vet. App. 141, 
146-47 (1999).  The case has been returned to the Board for 
appellate review.  After having carefully reviewed the record 
on appeal, the Board has determined that the notice 
requirements of VCAA have been satisfied with respect to the 
issues decided herein.

With regard to VA's duty to assist a claimant in the 
development of his claim, the Board observes that the Veteran 
informed VA that he was treated at the VA Medical Center 
(VAMC) in Buffalo, New York as well as the Kansas City VAMC.  
The record reflects that the RO and AMC contacted the Buffalo 
and Kansas City VAMC's on two (2) separate occasions, each, 
and, in all instances, received return messages that the 
records were not available.  In November 2009, VA made a 
formal finding that records from the Buffalo and Kansas City 
VAMCs could not be found.  The Board notes that the Veteran 
reported in February 2002 that he was only treated at the 
Kansas City VAMC from 1958 to 1960 and treatment records from 
that period of time already appear in the record; no 
additional records from that VAMC could be located, but the 
record indicates no other records exist.

VCAA also requires VA to provide a medical examination when 
such an examination is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (2009).  In 
August 2003, the Veteran received a VA examination for 
lymphedema.  The examination included review of his claims 
file.  Shipwash v. Brown, 8 Vet.App. 218, 222 (1995); Flash 
v. Brown, 8 Vet.App. 332, 339-340 (1995) (Regarding the duty 
of VA to provide medical examinations conducted by medical 
professionals with full access to and review of the veteran's 
claims folder).  Pursuant to the terms of the Board's 2008 
and 2009 remands, the Veteran's file was again reviewed by VA 
examiners in November 2008 and July 2009. 

Although no examination has been provided for the application 
to reopen a claim of entitlement to service connection for 
terato-carcinoma of the right testicle with metastasis to the 
right femoral lymph nodes, a VA examination need not be 
provided for claims to reopen.  In the absence of new and 
material evidence submitted by the claimant, the duty to 
assist by affording the veteran a VA examination is not 
triggered.  See 38 U.S.C.A. § 5103A(d), (g); Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334, 1353 (Fed. Cir. 2003) (holding that VA need not 
provide a medical examination or medical opinion until a 
claim is reopened); Anderson v. Brown, 9 Vet. App. 542, 546 
(1996) (holding that unless the veteran has submitted new and 
material evidence warranting the reopening of his claim, the 
duty to assist does not attach).

As neither the Veteran or his authorized representative have 
made VA aware of any additional evidence that needs to be 
obtained in order to fairly decide his claims, the Board 
finds that all relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained and the 
duty to assist has been fulfilled.  The record reflects that 
the facts pertinent to the claim have been properly developed 
and that no further development is required to comply with 
the provisions of the VCAA or the implementing regulations.  
That is to say, "the record has been fully developed," and 
it is "difficult to discern what additional guidance VA 
could [provide] to the Veteran regarding what further 
evidence [he] should submit to substantiate [his] claim."  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will adjudicate the claims.
 
New and Material Evidence

The Veteran is seeking service connection for service 
connection for terato-carcinoma of the right testicle with 
metastasis to the right femoral lymph nodes (henceforth 
referred to as testicular cancer).  A claim for service 
connection for testicular cancer was previously considered 
and denied by the RO in a rating decision dated August 1958.  
The Veteran did not perfect a timely appeal and as such, the 
August 1958 decision became final.  38 U.S.C.A. § 7103(a); 38 
C.F.R. § 20.1103.

In August 2003, the Veteran submitted a statement to VA 
indicating that he wished to reopen his claim for service 
connection for testicular cancer.  In a January 2002 rating 
decision, the RO denied the reopening of the claim stating 
that new and material evidence had not been submitted.

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of an 
attempt to reopen a claim.  Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board 
may not then proceed to review the issue of whether the duty 
to assist has been fulfilled, or undertake an examination of 
the merits of the claim.  The Board will therefore undertake 
a de novo review of the new and material evidence issue.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
when a claimant seeks to reopen a previously denied claim, VA 
must examine the bases for the denial in the prior decision 
and advise the claimant what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  This notification obligation was 
accomplished by way of letters from the AMC to the Veteran 
dated May 2007 and May 2008; additional notice was provided 
by the RO in June 2009.

As general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material."  Under 
38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new 
evidence [that] may well contribute to a more complete 
picture of the circumstances surrounding the origin of the 
Veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened.  VA may then proceed 
to the merits of the claim on the basis of all of the 
evidence of record.

At the time of the August 1958 rating decision that denied 
service connection for testicular cancer, the evidence of 
record consisted of service treatment records (reflecting a 
swollen right testicle at time of enlistment, reports of pain 
in the testicle, and subsequent treatment for, and diagnosis 
of, testicular cancer) and a single treatment note from the 
VA medical center (VAMC) in Kansas City (reflecting 
additional surgical treatment).  Subsequently, additional VA 
medical records, private medical records, and lay statements 
from the Veteran were associated with the claims file.  The 
evidence submitted subsequent to the rating decision is new, 
in that it was not previously of record.  However, the newly 
submitted evidence is not material.

The Veteran underwent two pre-service entrance physical 
examinations.  In June 1955, military medical examiners noted 
that he had an atrophied right testicle which was not 
considered disqualifying.  The Veteran's service entry June 
1956 report of medical examination indicates that an enlarged 
right testicle was noted, although not considered disabling.  
On both occasions, the Veteran had then reported to military 
medical examiners that when he was 14 years of age, he had a 
surgical correction.

The service treatment records also indicate that in March 
1957, the Veteran was admitted to the U.S. Naval Hospital at 
Camp Pendleton, California complaining of swelling of the 
scrotum.  Physical examination detected a hard nodular 
enlarge right testis.  He underwent an orchiectomy.  
Approximately 10 days later, the Veteran underwent a right 
tranthoracic retroperitoneal lymph node dissection which 
detected no positive nodes.  Subsequent examination detected 
no evidence of metastases.  His post-operative course was 
noted to be uneventful.

In April 1958, two lymph nodes were removed from the right 
inguinal area which noted metastatic terato-carcinoma.  The 
Veteran was referred to a service department physical 
examination board and placed on the temporary disability 
retirement list.  In June 1958, the Veteran underwent a right 
radical groin dissection conducted by VA.     

The claim for testicular cancer was denied in the August 1958 
rating decision because there was no traumatic evidence in 
service and because the disease or "disease potential" pre-
existed service.  The August 1958 rating board held that the 
final outcome of the in-service events represented the 
ordinary progress of the disease and was not considered as 
incurred in, or aggravated by active duty service.  



Evidence submitted since the final August 1958 decision shows 
post-surgical follow-up treatment, a diagnosis of right leg 
lymphedema described as associated with surgical treatment, 
and medical opinions discussing the etiology of lymphedema.  

In January 1963, after several follow-up medical 
consultations, the Veteran was removed from the temporary 
disability list and was discharged from the U.S. Marine 
Corps.  It was noted in a January 1962 VA examination that 
there was no evidence of metastatic disease found.

The evidence also includes an August 2003 statement by the 
Veteran that, because he was evaluated as normal at time of 
enlistment into active duty, the disability must have 
occurred while he was on active duty.  

Although the subsequently-submitted evidence is new, it does 
not relate to an unestablished fact necessary to substantiate 
the claim.  Morton v. Principi, 3 Vet. App. 508, 509 (1992); 
Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992).  (Observing 
that evidence of the appellant's current condition is not 
generally relevant to the issue of service connection, absent 
some competent linkage to military service).  The Board notes 
that the Veteran's lay statement does relate to an 
unestablished fact (the time at which the cancer manifested), 
but it is cumulative (material, but not new) of the evidence 
(service records) already within the claims file at the time 
of the August 1958 opinion.  A 2009 VA examiner, evaluating 
lymphedema, noted that right testicular teratocarcinoma, by 
definition, pre-existed service; that analysis is also new, 
but does not raise a reasonable possibility of substantiating 
the claim.

Thus, the additional evidence received since the August 1958 
rating decision is not both new and relative to an 
unestablished fact necessary to substantiate the claim, nor 
does it raise a reasonable possibility of substantiating the 
claim.  Accordingly, the Board finds that the claim for 
service connection for testicular cancer can not be reopened.  
38 C.F.R. § 3.156(a).



Service Connection

The Veteran seeks service connection for lymphedema of the 
right leg.  As noted in detail above, the Veteran had been 
diagnosed as having terato-carcinoma of the right testicle 
with metastasis to the right femoral lymph nodes (testicular 
cancer) and lymphedema of the right leg.  His service 
treatment records reflect that testicular cancer was 
diagnosed and treated while he was in service.  Private and 
VA medical records reflect that he began experiencing 
lymphedema in the right leg after a 1958 post-service 
surgical procedure.

The Board notes that the evidence of record raises the issues 
of entitlement to service connection on a direct basis (the 
Veteran has presented evidence that lymphedema began while he 
was on active duty), on an aggravational basis (that 
lymphedema pre-existed, and was aggravated by, service) and 
on a secondary basis (to the service-connected right 
orchiectomy).  As such, the Board will address entitlement to 
service connection on direct, secondary, and aggravational 
bases.  See Robinson v. Mansfield, 21 Vet.App. 545 (2008) 
(noting that the Board must address all theories of 
entitlement explicitly raised by the claimant and the 
evidence of record). 

The benefit of the doubt rule provides that a veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, a 
veteran prevails in a claim when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against a veteran's claim that the claim must be denied.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Having carefully considered the Veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the preponderance of the evidence is against 
the claim and, as such, it must be denied.  

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  That an injury incurred in service 
alone is not enough - there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).

Generally, veterans are presumed to have entered service in 
sound health condition.  See 38 U.S.C.A. § 1110 (West 2002).  
The presumption of soundness provides that a veteran shall be 
taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of examination, 
acceptance, and enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment or was aggravated by such 
service.  38 C.F.R. § 3.304(b) (2009).

Certain chronic diseases will be presumed to have been 
incurred or aggravated in service if manifested to a 
compensable degree within one year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
This presumption is rebuttable by probative evidence to the 
contrary.  However, as the conditions manifested by the 
Veteran are not considered "chronic" within the meaning of 
38 C.F.R. § 3.309, the presumption provided by 38 C.F.R. § 
3.307 is inapplicable.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  38 C.F.R. § 3.303(b).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Id., and see Hickson, 12 
Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection).

Thus, establishing service connection requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303.

Secondary service connection shall be awarded when a 
disability is "proximately due to or the result of a 
service-connected disease or injury." 38 C.F.R. § 3.310(a).  
See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Harder 
v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability 
resulting from the aggravation of a non-service-connected 
condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (en banc).  Establishing service 
connection on a secondary basis therefore requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  See 38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2009).  
"Clear and unmistakable evidence" is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
[noting that the "clear and convincing" burden of proof, 
while a higher standard than a preponderance of the evidence, 
is a lower burden to satisfy than that of "clear and 
unmistakable evidence"].  It is an "onerous" evidentiary 
standard, requiring that the preexistence of a condition and 
the no- aggravation result be "undebatable."  See Cotant v. 
West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 
4 Vet. App. 331, 334 (1993)).

VA's General Counsel has held that to rebut the presumption 
of sound condition, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service.  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  See VAOPGCPREC 3- 2003; see also Wagner v. 
Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  Aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  See 38 U.S.C.A. 
§ 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) (2009).

A finding of aggravation is not appropriate in cases where 
the evidence specifically shows that the increase is due to 
the natural progress of the disease.  Furthermore, temporary 
or intermittent flare-ups of a pre-existing disease during 
service are not sufficient to be considered aggravation of 
the disease unless the underlying condition, as contrasted to 
symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 
306- 07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  
If the disorder becomes worse during service and then 
improves due to in-service treatment to the point that it was 
no more disabling than it was at entrance into service, the 
disorder is not presumed to have been aggravated by service.  
Verdon v. Brown, 8 Vet. App. 529 (1996).

There is no competent medical evidence that the Veteran had 
lymphedema prior to service.  By "competent medical 
evidence" is meant in part that which is provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a).  The Veteran's service 
treatment records reflect that he was examined in June 1955, 
prior to training, and again in June 1956.  At neither time 
was lymphedema observed by examiners or reported by the 
Veteran and multiple post-service medical opinions observe 
that lymphedema began after a surgery performed in 1958.  

The service treatment records reflect that, in November 1956, 
the Veteran reported experiencing right testicular pain; a 
January 1957 treatment note reflects that the testicle was 
still tender and the Veteran reported a history of episodes 
of recurrent pain.  In March 1957, the Veteran was seen for 
complaints of a painful enlarged right testicle and received 
an orchiectomy.  An enlarged femoral lymph node was observed 
in April 1958 and the Veteran was hospitalized for an 
inguinal lymphadenectomy for teratocarcinoma; two (2) lymph 
nodes were removed and revealed metastasis.  He was released 
in May 1958 and discharged from active duty.  In June 1958, 
he received a right radical groin dissection and removal of 
19 lymph nodes.  During follow-up VA medical appointments in 
November 1959, May 1960, June 1961, September 1962, and at a 
medical review board evaluation in January 1963, no evidence 
of metastasis was observed and the Veteran was assessed as 
normal with the exception of evidence of his wounds, which 
were described as well-healed.

The record reflects that the Veteran's private physician 
submitted an August 2002 letter stating that he has 
lymphedema of the right leg and opining that condition was 
due to "surgery performed while he was in the service."  
The physician noted that the Veteran had "long-standing 
problems with lymphedema of the right leg" and that 
lymphedema "is a well-known complication of any type of 
lymph node dissection."  The letter observes that he 
received multiple surgeries while in service, including the 
surgical removal of two lymph nodes and subsequent surgical 
removal of 19 lymph nodes.  The physician opined that since 
the surgeries involved the right groin and his lymphedema was 
in the right thigh area, it was likely that the surgeries 
"which occurred while he was on active duty and temporary 
retirement" caused lymphedema.  

The Board notes that, at the time the 19 lymph nodes were 
removed, in June 1958, the Veteran had been discharged from 
active duty service (placed on the retired for reason of 
temporary disability list).  A 2003 VA examiner noted that 
the Veteran reported that his lymphedema first manifested 
after the right radical groin dissection (the surgery 
involving the removal of 19 lymph nodes) at the VAMC in 
Kansas City.  The examiner observed that the right leg was 
swollen and diagnosed "right lower extremity lymphedema 
secondary to a surgical procedure performed while on active 
duty."  

However, although the diagnosis refers to a procedure 
performed during active duty, the body of the 2003 VA 
examiner's opinion indicates reference to the specific 
surgical procedure (right radical groin dissection) performed 
after discharge from active duty.  In this respect, the 
examiner's opinion as to the time of the procedure is 
incorrect.  Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described).     

A 2008 VA examiner noted that lymphedema manifested in 1958, 
after radical groin dissection for treatment of testicular 
carcinoma, and noted that lymphedema is a well-known side 
effect of that surgical procedure.  A 2009 VA examiner also 
diagnosed lymphedema of the right, lower extremity and 
observed that condition was due to mechanical interruption 
(lymph node dissection) of lymph flow out of the extremity.  
The 2009 examiner opined that the lymphedema was the natural 
consequence of the Veteran's developmental cancer and its 
necessary treatment.

Due to the lack of evidence that the Veteran had lymphedema 
prior to service, the Board finds that clear and unmistakable 
evidence has not been presented to rebut the presumption of 
sound condition in specific regard to lymphedema.  See 
Cotant, 17 Vet. App. at 131; 38 U.S.C.A. § 1153; VAOPGCPREC 
3- 2003.  As such, and since all and the medical opinions of 
record note that lymphedema is a complication of lymph node 
dissection/removal, the Board finds that there is no 
evidentiary basis for the theory that entitlement to service 
connection for lymphedema is warranted due to aggravation of 
a pre-existing condition.

The Board also finds that there is no medical evidence in the 
record to suggest that the Veteran's lymphedema exists 
secondary to his service-connected orchiectomy.  Although the 
first paragraph of the 2002 private medical opinion addresses 
all surgical procedures performed during the Veteran's 
service as responsible for lymphedema, the letter concludes 
with an express statement that condition is a well-known 
complication of lymph node dissection; the letter does not 
mention orchiectomy.  There is no other medical evidence 
within the claims file that, even read broadly, suggests that 
lymphedema is etiologically related to the service-connected 
orchiectomy. 

As discussed above, the medical evidence of record clearly 
reflects that the Veteran experiences lymphedema in his right 
leg as the result of lymph node dissection/excision.  The 
private opinion attributes the condition to lymph nodes 
removals occurring during his active duty service and while 
he was in retired status for disability (after the May 1958 
discharge from active duty).  However, the 2003 and 2008 
examiners specifically attribute the lymphedema to the right 
radical groin dissection (with removal of 19 lymph nodes), 
occurring after the Veteran was discharged from active duty.  

The private medical opinion and the 2009 VA opinion did not 
distinguish between the pre- (two lymph nodes) and post- (19 
lymph nodes) service surgical procedures.  Statements which 
are inconclusive as to the origin of a disorder cannot be 
employed as suggestive of a linkage between the current 
disorder and the claimed incident of military service.  
Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 
Vet. App. 104, 145-6 (1993).  

The 2003 and 2008 VA examiners specifically reference the 
right radical groin dissection of June 1958 as the origin of 
subsequently developed lymphedema.  
These medical examination reports contain not only clear 
conclusions with supporting data, but reasoned medical 
explanations connecting the two.  Stefl v. Nicholson, 21 Vet. 
App. 120, 124 (2007).  Thus, the most probative evidence of 
record does not support the Veteran's claim of entitlement to 
service connection-on a direct, secondary, or aggravational 
basis-for lymphedema.  See Hayes v. Brown, 5 Vet. App. 60, 
69-70 (1993) (it is the responsibility of the Board to assess 
the credibility and weight to be given the evidence) (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion he reaches; as is true of any 
evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  As 
such, the preponderance of the evidence is against the claim 
and the doctrine of reasonable doubt is not for application.  
See 38 U.S.C.A.§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1990).







ORDER

New and material evidence has not been submitted and the 
application to reopen the claim of entitlement to service 
connection for service connection for terato-carcinoma of the 
right testicle with metastasis to the right femoral lymph 
nodes is denied.

Service connection for lymphedema of the right lower 
extremity is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


